DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Argument
Applicant, in the Amendment filed June 3, 2021, has at least amended independent Claims 1 and 13.  However, Applicant’s amendments do not fully overcome the 35 U.S.C. 112(b) rejections of Claims 1-15.  To overcome these rejections, the Examiner contacted Applicant’s Representative to discuss the outstanding issues and negotiate an allowable claim set.  The Examiner and Applicant’s Representative reached an agreement with respect to the claims.  The agreed upon claims are presented in the Examiner’s Amendment listed below.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Kevin L. Wingate on August 23, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Please replace Claims 1-15 with the language shown below.
1.  A method performed by a processor to inspect coverage of a coating applied to a surface of a component, the method comprising:
obtaining at least one coating color space value of a color of the coating based on a sample surface having a same surface as the surface of the component and at least one associated thickness of the at least one coating color space value, each of the at least one coating color space value having an associated thickness of coating applied to the sample surface, wherein an associated thickness of coating of one or more of the at least one coating color space value is a required thickness of coating that is applied to the surface of the component;
obtaining images of the surface of the component covered by the coating using a camera and a light source, wherein the surface of the component covered by the coating has the coating applied to the surface of the component; and
processing each image of the surface of the component obtained by:
determining one or more color space values of the image of the surface of the component;
determining whether a thickness of coating associated with the one or more color space values of the image of the surface of the component is within a specified tolerance of the required thickness of coating based on a comparison of the one or more color space 
responsive to the thickness of coating associated with the one or more color space values of the image of the surface of the component being outside of the specified tolerance, providing an indication that the surface of the component shown in the image is outside of the specified tolerance of the required thickness of coating.
2.  The method of claim 1 wherein obtaining the at least one coating color space value of the color of the coating comprises obtaining at least one coating color space value of a primer color of the coating applied to the sample surface.
3.  The method of claim 1 wherein obtaining the at least one coating color space value of the color of the coating comprises obtaining at least one coating color space value of a sprayed on color coating on the sample surface or an adhered texture color coating applied to the sample surface.
4.  The method of claim 1 wherein obtaining the at least one coating color space value of the color of the coating based on the  the sample surface comprises obtaining the at least one coating color space value of the color of the coating based on the camera, the light source, and a composite surface.
5.  The method of claim 1 wherein obtaining the at least one coating color space value of a color of the coating based on  the sample surface comprises obtaining the at least one coating color space value of the color of the coating based on the camera, the light source, and a non-composite surface.
6.  The method of claim 1 wherein determining the one or more color space values of the image comprises determining at least one of a red/green/blue (RGB) color space value of the 
7.  The method of claim 1 wherein determining whether the thickness associated with the one or more color space values of the image of the surface of the component is within the specified tolerance of the required thickness of coating comprises:
obtaining the one or more color space values having an associated thickness that is  the required thickness of coating;
comparing the one or more color space values of the image of the surface of the component to the one or more color space values having an associated thickness that is  the required thickness of coating; and
determining whether each of the one or more color space values of the image of the surface of the component are within a predetermined level of the one or more color space values having an associated thickness that is the required thickness of coating based on comparing the one or more color space values of the image of the surface of the component to the one or more color space values having an associated thickness that is the required thickness of coating.
8.  The method of claim 1 wherein the indication comprises an indication that rework of the coating of the surface of the component shown in the image of the surface of the component is required and location information of where the surface of the component shown in the image of the surface of the component is located.
9.  The method of claim 1 wherein the indication comprises at least one of: a display of the indication on a static image that has been processed, a display of the indication in a field of view of a device with the camera pointed at the surface under examination and a screen to display a camera view and overlay of processed information, a display of the indication using a 
10.  The method of claim 1 wherein obtaining the at least one coating color space values of the color based on the sample surface comprises:
obtaining a plurality of surface samples, each surface sample covered with a coating of the color to a different thickness than other surface samples of the plurality of surface samples;
for each surface sample of the plurality of the surface samples:
obtaining an average thickness of the coating on the surface sample;
obtaining an image of the surface sample using the camera and the light source, each of the camera and the light source at a specified location relative to a location of the surface sample;
determining one or more coating color space values of the coating on the surface sample in the image of the surface sample;
associating the average thickness of the coating with the one or more coating color space values; and
storing the average thickness as an associated thickness of the coating and storing an association of the associated thickness of the coating with the one or more coating color space values of the image of the surface sample and information about the surface of the surface sample, the information about the surface of the surface sample comprising information on a type of surface,

11.  The method of claim 1 further comprising:
for each image of the surface of the component obtained: 
determining, based on the image, whether the coating applied to the surface is free of specified defects based on comparing the image to images of the specified defects, wherein the specified defects comprise at least one of bubbling, cratering, fisheyes, nonadherent overspray, pinholing, popping, and wrinkles.
 12.  The method of claim 1 further comprising:
obtaining a drawing of the surface showing each location of an opening in the surface;
mapping each location of an opening; and
ensuring that no images in the images obtained are of an opening based on the mapping.
13.  A method performed by a processor to inspect coverage of a coating applied to a surface of a component, the method comprising:
obtaining one or more coating color space values of a color of the coating based on a sample surface having a same surface as the surface of the component and at least one associated thickness of coating of the one or more coating color space values, each of the one or more coating color space values having an associated thickness of coating applied to the sample surface, wherein an associated thickness of coating of one or more coating color space values is a required thickness of coating applied to the surface of the component;

for each image obtained of the surface of the component covered by the coating
determining one or more color space values of the image;
determining whether  a thickness of coating associated with the one or more color space values of the image is within a specified tolerance of the required thickness of coating based on a comparison of the one or more color space values of the image to the one or more coating color space value having an associated thickness that is  the required thickness of coating;
determining whether the coating of the surface shown in the image is free of  specified defects based on comparing the image to images of the specified defects; 
responsive to the associated thickness of coating of the one or more color space values of the image being outside of the specified tolerance of the required thickness of coating, providing an indication that the surface of the component shown in the image is outside of the specified tolerance of the required thickness of coating; and
responsive to determining the coating of the surface shown in the image has a defect, providing an indication that the coating has a defect, the indication comprising at least an identification of the defect and a location of the defect.
14.  The method of claim 13, wherein the specified defects comprise one or more of bubbling, cratering, fisheyes, nonadherent overspray, pinholing, popping, and wrinkles, the method further comprising:

obtaining images of the plurality of surface samples of the surface; and
for each image of the images obtained having one of the specified defects, storing the image with an indication that the image illustrates the one of the specified defects.
15.  The method of claim 14, wherein determining whether the coating of the surface shown in the image is free of specified defects comprises:
comparing the image to images each having one of the specified defects; and
responsive to the image matching within a threshold level of one of the images having one of the specified defects, indicating the coating of the surface has the one of the specified defects.

Allowable Subject Matter
Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
August 23, 2021